DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1, 3, and 6 can be found in Applicant’s Figs. 6 and 7 and Applicant’s specification at page 7.
Support for newly added claim 11 can be found in Applicant’s original claims 1 and 6. 
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7 and 9-10 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 4 and 8 have been cancelled, claim 2 remains cancelled.
Claim 11 has been added.
Claims 1, 3, and 6 have been amended.
Claims 1, 3, 5-7, and 9-11 are currently pending and have been examined on the merits in this office action.


Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 should state something similar to “wherein at least one of the first side plate and the second side plate defines concave regions corresponding to the plurality of detachable jig insertion spaces, such that a detachable jig can be inserted into one of the plurality of detachable jig insertion spaces and the corresponding concave region to apply a load to the bonding portion to detach the joined plates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al (DE 102017104709 A1 using US 2018/0261898 A1 as an English equivalent, previously cited in the 04/12/2021 Non-Final Rejection) in view of Mitsuboshi (WO 2017013914 A1 using US 2018/0291237 A1 as an English equivalent, previously cited in the 04/12/2021 Non-Final Rejection) further in view of Tamura (US 20030006626 A1).
Regarding claim 1, Kellner discloses a battery module housing (battery box) comprising a top plate (battery housing cover 4 in Fig. 1 for example) and a bottom plate (battery housing base 5 in Fig. 1 for example) forming an upper wall and a lower wall, respectively, and a first side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the 

    PNG
    media_image1.png
    504
    536
    media_image1.png
    Greyscale

Annotated Kellner Fig. 1

However, Kellner is silent on how the plates are connected together. 
Mitsuboshi teaches a double-sided, pressure-sensitive adhesive tape that can be used on many adherends such as a battery and housing (P10, 83). Mitsuboshi teaches their double-sided, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the double-sided, pressure-sensitive adhesive tape, as taught by Mitsuboshi, along all of the contact areas between the top plate and the first side plate and the second side plate and along all of the contact areas between the bottom plate and first side plate and second side plate (which would include the claimed two sites between opposing side edges of the top plate and top surfaces of the first side plate and second side plate, respectively, and at two sites between opposing side edges of the bottom plate and bottom surfaces of the first side plate and second side plate), of the battery module housing of Kellner, to provide four bonding portions each including an adhesive along a longitudinal direction. This modification would be made in order to connect the plates of the battery module housing together, and make it possible to separate the plates for recycling while meeting reliability guarantee temperature conditions for the plates.
However, modified Kellner does not meet the limitation wherein at least one of the bonding portions has a detachable jig insertion space formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space, and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space 
Tamura teaches a protection case (for a harness) (Abstract). Tamura teaches harnesses (9 in Fig. 3) can be held in a holding portion constituted by groove (15 in Figs. 6-7) in a case main body (13a in Figs. 6-7) and notched portions (23, 24 in Fig. 6) in a lid (13b in Fig. 7, P47). 
Tamura teaches in order to replace the harnesses, the lid must be removed from the protection case (13 in Fig. 6, P47). Tamura teaches a slit (S in Fig. 6) is formed between the case main body and the lid and a tool such as a screw driver can be inserted into the slit to pry the lid open (P47). Tamura teaches this allows the lid to be removed and the harnesses can be easily replaced (P47).
While Tamura is not in the same field of endeavor as modified Kellner, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, F.).  In this case, both inventions (modified Kellner and Tamura) are concerned with as-needed, easier removal of secured housing lids.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tamura within the battery module housing of modified Kellner and provided wherein at least one of the bonding portions has a detachable jig insertion space and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space and the corresponding concave region to apply a load to the bonding portion to detach the joined plates, such as the slit 

Regarding claim 3, Kellner discloses a battery module housing (battery box) comprising a top plate (battery housing cover 4 in Fig. 1 for example) and a bottom plate (battery housing base 5 in Fig. 1 for example) forming an upper wall and a lower wall, respectively, and a first side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) and a second side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) forming side walls, respectively, the battery module housing having a rectangular tube shape provided to accommodate battery cells in an inner space thereof (Fig. 1, P26).

    PNG
    media_image1.png
    504
    536
    media_image1.png
    Greyscale

Annotated Kellner Fig. 1

However, Kellner is silent on how the plates are connected together. 
Mitsuboshi teaches a double-sided, pressure-sensitive adhesive tape that can be used on many adherends such as a battery and housing (P10, 83). Mitsuboshi teaches their double-sided, pressure-sensitive adhesive tape includes a pair of pressure-sensitive adhesive layers and an electrically-conductive heat generating layer disposed between the paired pressure-sensitive adhesive layers (P10). Mitsuboshi teaches their tape makes it possible to separate adherends for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the double-sided, pressure-sensitive adhesive tape, as taught by Mitsuboshi along all of the contact areas between the top plate and the first side plate and the second side plate and along all of the contact areas between the bottom plate and first side plate and second side plate (which would include the claimed  at two sites between opposing side edges of the top plate and top surfaces of the first side plate and second side plate, respectively, and at two sites between opposing side edges of the bottom plate and bottom surfaces of the first side plate and second side plate),, of the battery module housing of Kellner, to provide four bonding portions each including an adhesive along a longitudinal direction. This modification would be made in order to connect the plates of the battery module housing together, and make it possible to separate the plates for recycling while meeting reliability guarantee temperature conditions for the plates.
However, modified Kellner does not meet the limitation wherein at least one of the bonding portions has a plurality of detachable jig insertion spaces, and the plurality of detachable jig insertion spaces are intermittently formed along the longitudinal direction of the first side plate or the second side plate, and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space and the corresponding concave region to apply a load to the bonding portion to detach the joined plates.

Tamura teaches in order to replace the harnesses, the lid must be removed from the protection case (13 in Fig. 6, P47). Tamura teaches a slit (S in Fig. 6) is formed between the case main body and the lid and a tool such as a screw driver can be inserted into the slit to pry the lid open (P47). Tamura teaches this allows the lid to be removed and the harnesses can be easily replaced (P47).
While Tamura is not in the same field of endeavor as modified Kellner, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tamura within the battery module housing of modified Kellner and provided wherein at least one of the bonding portions has a detachable jig insertion space and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space and the corresponding concave region to apply a load to the bonding portion to detach the joined plates, such as the slit and screwdriver taught by Tamura, formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space (given that a space is an empty region and there is no physical structure to apply adhesive too), because it would allow the top plate to be detached 
Further, it would be obvious to modify the battery housing of modified Kellner to provide a plurality of detachable jig insertion spaces, and the plurality of detachable jig insertion spaces to be intermittently formed along the longitudinal direction of the first side plate or the second side plate, each with a corresponding concave region, as this is merely a duplication of the parts as disclosed by modified Kellner and would provide no more than the predictable result of, for example, allowing more regions in which multiple jigs can be inserted to pry off the top plate if the adhesive between the top plate and first and second side plates creates too strong of a bond for the detaching with only one jig, because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 7, while modified Kellner does not explicitly disclose wherein at least one of the bonding portions is inclined toward the inner space at a predetermined angle, this is merely a change in form or shape of the bonding portions, and would provide no more than the predictable result of, for example, allowing for the fit of a jig that is shaped to fit with the predetermined angle. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  

Regarding claim 9, Kellner further discloses the battery module includes a battery module housing and a plurality of battery cells accommodated by the battery module housing (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al (DE 102017104709 A1 using US 2018/0261898 A1 as an English equivalent) in view of Mitsuboshi (WO 2017013914 A1 using US 2018/0291237 A1 as an English equivalent) in view of Tamura (US 20030006626 A1) as applied to claim 1, and further in view of Kim et al (WO 2017052050 A1 using US 2018/0175464 A1 as an English equivalent, previously cited in the 04/12/2021 Non-Final Rejection).
Regarding claim 5, modified Kellner does not meet the limitation wherein the battery module housing, further comprises insulation pads respectively attached to inner surfaces of the top plate, the first side plate and the second side plate; and a thermal transfer pad attached to an inner surface of the bottom plate.
Kim teaches a battery module (10 in Fig. 1 for example) comprises a battery cell assembly (100 in Fig. 1 for example) including at least one battery cell (100 in Fig. 1 for example) mounted in a plurality of cell cartridges (120 in Fig. 1 for example, [0041], [0046]). Kim teaches a battery module (10) further comprises a first end plate (200 in Fig. 1 for example), a second end plate (300 in Fig. 1 for example), a cover frame (400 in Fig. 1 for example), a cooling plate (500 in Fig. 1 for example), a pair of first insulating members (600 in Fig. 1 for example), and a second insulating member (700 in Fig. 1 for example, [0041]).
 Kim teaches the cooling plate (500) includes a thermally conductive material such as aluminum and absorbs heat transferred from the plurality of cooling fins (130 in Fig 1 for example) mounted on the cell cartridges (120) holding the battery cells (100, [0054]).

Kim further teaches an insulation between the part where the metal structure such as the cooling fins (130) is provided in the battery module (10) and the first and second end plates (200 and 300) forming an exterior of the battery module (10) may be effectively achieved by using the second insulating member (700) and the first insulating members (600, [0062]).
While Kim teaches the first insulating members and the second insulating member come into contact with fins attached to the battery cells and not the battery cells themselves, their function to provide insulation between the battery cells and the first and second end plates forming the exterior of the battery module stays the same. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, C.).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module housing of modified Kellner in order to provide insulation pads attached to inner surfaces of the top plate, the first side plate and the second side plate in order provide insulation between the battery module housing and batteries that will be stored within.

Claims 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al (DE 102017104709 A1 using US 2018/0261898 A1 as an English equivalent) in view of Mitsuboshi (WO 2017013914 A1 using US 2018/0291237 A1 as an English equivalent) in view of Tamura (US 20030006626 A1) as applied to claim 1, and further in view of Kosugi et al (US 2009/0184682 A1, previously cited in the 04/12/2021 Non-Final Rejection).
Regarding claim 6 and 10, modified Kellner does not meet the limitation wherein the battery module housing further comprises a caulking member, chosen from a sealant, a urethane foam, or a rubber material in the form of a flexible foam, filled in the entire detachable jig insertion space to close the detachable jig insertion space.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kosugi within the battery module housing of modified Kellner and provided a caulking member, of urethane foam, to be filled in the entire detachable jig insertion space to close the detachable jig insertion space in order to prevent cell vibration within the case and prevent the invasion of water from the outside of the housing. 

Regarding claim 11, Kellner discloses a battery module housing (battery box) comprising a top plate (battery housing cover 4 in Fig. 1 for example) and a bottom plate (battery housing base 5 in Fig. 1 for example) forming an upper wall and a lower wall, respectively, and a first side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) and a second side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) forming side walls, respectively, the battery module housing having a rectangular tube shape provided to accommodate battery cells in an inner space thereof (Fig. 1, P26).

    PNG
    media_image1.png
    504
    536
    media_image1.png
    Greyscale

Annotated Kellner Fig. 1

However, Kellner is silent on how the plates are connected together. 
Mitsuboshi teaches a double-sided, pressure-sensitive adhesive tape that can be used on many adherends such as a battery and housing (P10, 83). Mitsuboshi teaches their double-sided, pressure-sensitive adhesive tape includes a pair of pressure-sensitive adhesive layers and an electrically-conductive heat generating layer disposed between the paired pressure-sensitive adhesive layers (P10). Mitsuboshi teaches their tape makes it possible to separate adherends for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the double-sided, pressure-sensitive adhesive tape, as taught by Mitsuboshi, at two sites between opposing side edges of the top plate and top surfaces of the first side plate and second side plate, respectively, and at two sites between opposing side edges of the bottom plate and bottom surfaces of the first side plate and second side plate, respectively, of the battery module housing of Kellner, to provide four bonding portions each including an adhesive along a longitudinal direction. This modification would be made in order to connect the plates of the battery module housing together, and make it possible to separate the plates for recycling while meeting reliability guarantee temperature conditions for the plates.
However, modified Kellner does not meet the limitation wherein at least one of the bonding portions has a detachable jig insertion space formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space, and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space and the corresponding concave region to apply a load to the bonding portion to detach the joined plates.
Tamura teaches a harness protection case (Abstract). Tamura teaches harnesses (9 in Fig. 3) can be held in a holding portion constituted by groove (15 in Figs. 6-7) in a case main body (13a in Figs. 6-7) and notched portions (23, 24 in Fig. 6) in a lid (13b in Fig. 7, P47). 
Tamura teaches in order to replace the harnesses, the lid must be removed from the protection case (13 in Fig. 6, P47). Tamura teaches a slit (S in Fig. 6) is formed between the case 
While Tamura is not in the same field of endeavor as modified Kellner, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tamura within the battery module housing of modified Kellner and provided wherein at least one of the bonding portions has a detachable jig insertion space, such as the slit and screwdriver taught by Tamura, formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space (given that a space is an empty region and there is no physical structure to apply adhesive too), because it would allow the top plate to be detached from the first and second side plates by use of a jig for easy replacement of the battery cells inside the housing. 
However, modified Kellner does not meet the limitation wherein the battery module housing further comprises a caulking member, chosen from a sealant, a urethane foam, or a rubber material in the form of a flexible foam, filled in the entire detachable jig insertion space to close the detachable jig insertion space.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kosugi within the battery module housing of modified Kellner and provided a caulking member, of urethane foam, to be filled in the entire detachable jig insertion space to close the detachable jig insertion space in order to prevent cell vibration within the case and prevent the invasion of water from the outside of the housing. 
Further, since a foam material is being used rather than a hard or rigid material, one of ordinary skill in the art would expect that vibrations could still be prevent while leaving accessible the feature of prying-off the lid with a jig provided by the combination of modified Kellner and Tamura.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cherian et al (US 20060196875 A1).
	Cherian teaches methods to facilitate the opening of cans and containers that have opening pull tabs, by hand (P50). Cherian teaches the method includes providing ways to 

Anderson et al (US 4464008 A)
Anderson teaches a cable lug comprised of a contact element (1 in Figs. 2-3) made of a relatively soft material, e.g. brass, which element is provided with a conical collar part (3 in Figs. 2-3) configured so as to be attachable to a conical battery post (2 in Figs. 2-3) (shown with dot-dashed lines) by pressing said collar part over said post (C1 / L61-67).
Anderson teaches in order to facilitate removal of the post lug from the battery post, cap (5 in Figs. 2-3) is furnished with one or more openings (7 in Figs. 2-3) in the upper region of its side surface (C2 / L16-18). Anderson teaches a screwdriver (8 in Fig. 3) or the like may then be inserted in one of these openings, as shown in FIG. 3, and forced upward as shown, wherewith the end of the screwdriver pushes against the upper part of contact element , and the screwdriver pries the cap upward from the position of FIG. 3 to that of FIG. 2, thus releasing the squeezing action of the cap on the conical collar part  of contact element , whereby the cable lug can be readily lifted off the post (C2 / L18-27). 
Anderson is seen as good evidence that the mechanism of the claimed jig insertion space for detachment of one object from another is a fairly ubiquitous structural feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.G.B./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729